                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 CIVIL MINUTES

 Case No.: 3:18-cv-321            At: Knoxville, TN          Date: February 6, 2019

             Style: Walter Henry, et al., v. Knox County, Tennessee, et al.,

       Present Before: Honorable Debra C. Poplin, United States Magistrate Judge

       Rachel Stone                Patti Antol                 Ashley Arnold
       Courtroom Deputy            Court Reporter              Law Clerk

                                                Amanda Lynn Morse
       Jacob Edward Erwin                       David Sanders
       Attorneys for Plaintiff                  Attorneys for Defendant


 Proceedings: The Court held a minor settlement hearing. Witnesses called before the
 Court. The Court will take this matter under advisement. Order to follow.




 Time: 10:00 a.m. to        10:25 a.m.




Case 3:18-cv-00321-TRM-DCP Document 26 Filed 02/06/19 Page 1 of 1 PageID #: 90
